Citation Nr: 1223649	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  04-42 092	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a low back disability from February 16, 2000 to January 30, 2002, a rating higher than 20 percent from January 31, 2002 to May 29, 2007, and a rating higher than 40 percent since May 30, 2007, including separate additional ratings for associated radiculopathy affecting the lower extremities and for other associated neurologic abnormalities.

2.  Entitlement to an initial rating higher than 10 percent for bilateral plantar fasciitis associated with bilateral pes planus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to February 2000.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions in March 2001, February 2003, March 2003, June 2003, December 2003, November 2004, July 2007, and November 2007 by Department of Veterans Affairs (VA) Regional Offices (ROs).

In that initial March 2001 decision, the RO granted service connection for chronic low back pain syndrome and assigned an initial 10 percent rating for this disability retroactively effective from February 16, 2000, the day after the Veteran's military service had ended when he had returned to life as a civilian.  And although there is no submission or communication from him during the next year that may be construed as a notice of disagreement (NOD) with that decision, including concerning that initial 10 percent rating assigned for his low back disability, VA treatment records dated in January 2002, so within one year of him receiving notification of that decision, reflect ongoing complaints and treatment for his chronic low back pain, so for this specific disability.  These records, since generated and maintained by VA, were constructively in the file, even if not physically so.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, they were of record within the year succeeding that 

March 2001 decision and are new and material evidence concerning this claim, in turn precluding that decision from becoming final and binding on the Veteran.  See 38 C.F.R. 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In the next decision in February 2003, the RO increased the rating for this chronic low back pain syndrome to 20 percent retroactively effective as of July 1, 2002, and granted service connection for bilateral pes planus (flat feet) and assigned an initial 0 percent (i.e., noncompensable) disability rating, also effective July 1, 2002.

The following month, in March 2003, the RO, in relevant part, granted an earlier effective date of January 31, 2002 for the higher 20 percent rating for the chronic low back pain syndrome and for the initial noncompensable rating for the bilateral pes planus.

In April 2003, in response, the Veteran expressed his disagreement with that initial rating for his bilateral pes planus.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran appeals an initial rating, VA adjudicators must consider whether the rating should be "staged," that is, whether different ratings should be assigned at different times since the effective date of the award to compensate the Veteran for variances in the severity of the disability).  In a subsequent June 2003 decision, the RO increased the rating for the bilateral pes planus from 0 to 10 percent as of July 1, 2002.

In September 2003, so within one year of the February 2003 decision, the Veteran again expressed his dissatisfaction with the ratings assigned for his service foot and low back disabilities.  But in the December 2003 decision, the RO confirmed and continued the existing 20 percent rating for his chronic low back pain syndrome and the 10 percent rating for his bilateral pes planus.  He subsequently perfected his appeal of these claims.  See 38 C.F.R. §§ 20.200, 20.202, 20.302, etc.

In November 2004, the RO additionally granted service connection for bilateral plantar fasciitis as secondary to the already service-connected bilateral pes planus and assigned an initial 10 percent rating for this additional disability retroactively effective from July 12, 2004.

In November 2006, the Board remanded these claims for a rating higher than 20 percent for the chronic low back pain syndrome and for a rating higher than 10 percent for the bilateral pes planus to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule a hearing at the RO before the Board, i.e., a Travel Board hearing.

In July 2007, the RO confirmed and continued the 10 percent rating for the bilateral plantar fasciitis and denied the Veteran's claim for a TDIU.  He subsequently perfected an appeal of that decision denying these claims.

In November 2007, the RO recharacterized his low back disability as degenerative disc disease (DDD) of the lumbar spine and increased the rating for this disability from 20 to 40 percent retroactively effective as of May 30, 2007.

The Veteran since has had the hearing before the Board that he requested; he had a videoconference hearing before the Board in July 2010 in lieu of a Travel Board hearing.  The undersigned Veterans Law Judge presided.  During the hearing, the Veteran clarified that he is only appealing the rating for his bilateral plantar fasciitis, not also the rating for his underlying bilateral pes planus, though that claim was also certified to the Board.

In September 2010, the Board remanded these claims to the RO via the AMC for further development and consideration - including especially to schedule another VA examination to reassess the severity of his low back and feet disabilities, but especially his plantar fasciitis, also however to try and differentiate the extent of symptoms and consequent impairment that is attributable to each specific 
service-connected disability (so as to not, in turn, overcompensate him for the same symptoms and impairment), and for an opinion concerning whether he is incapable of obtaining and maintaining substantially gainful employment as a result of his several service-connected disabilities, so as to in turn warrant a TDIU.

Regrettably, though, his December 2010 VA examination on remand was not sufficiently responsive to the Board's remand directives.  Therefore, still further development of these claims, including a request for an addendum to the December 2010 VA examination report, is needed before adjudicating these claims.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  So the Board is again remanding these claims to the RO via the AMC.


REMAND

In the prior September 2010 remand, the Board noted that a May 2008 nerve conduction velocity (NCV) study of the Veteran's spine had revealed moderate left-sided radiculopathy in the L5-S1 distribution, but that he already had several distinct ratings for his toes, feet, heels, and left ankle, and therefore, the extent of his symptoms that were specifically referable to his low back disability (i.e., lower extremity radiculopathy) versus these several other disabilities was unclear.  Consequently, the Board directed that a VA examination be performed to assess the severity of his low back and feet disabilities.  And in order to not include the same symptoms into multiple disability ratings, the Board requested that the examiner specifically identify and explain which symptoms and functional limitations were attributable to the Veteran's several service-connected musculoskeletal disabilities.  The Board further requested that the examiner rank the disabilities from major to minor contributors if multiple disabilities were found to contribute to the same symptom.


The Board additionally requested that the examiner provide an opinion concerning whether the Veteran was incapable of obtaining and maintaining substantially gainful employment because of the severity of his several service-connected disabilities, to in turn warrant a TDIU.  The Board specifically noted that, at the time of that prior remand, his service-connected disabilities were:  DDD of the lumbar spine (rated as 40-percent disabling), major depressive disorder (30 percent), right shoulder arthralgia (20 percent), arthralgia of the right wrist (10 percent), bilateral pes planus (10 percent), arthralgia of the left ankle (10 percent), osteoarthritis of the first toes' talotarsal and tarsotarsal joints with periarticular dorsal spurs and small, retro and plantar calcaneus spurs (10 percent), and bilateral plantar fasciitis (10 percent).

To this end, the Veteran was provided a VA examination of his spine and feet in December 2010.  As for the plantar fasciitis, the examiner noted the Veteran experienced symptoms in his feet such as pain, heat, redness, stiffness, and lack of endurance, and that these symptoms were predominantly noted to extend from his arch to his heel.  The examiner did not, however, specifically indicate whether these symptoms were attributable, and to what if any degree, to the plantar fasciitis versus another disability, such as the pes planus that is also service connected.  The examiner then proceeded to recite the findings of a June 2010 X-ray in an apparent attempt to provide a summary of the effects of the Veteran's left foot disability on his occupational and daily activities.  The examiner further indicated the Veteran's right foot plantar fasciitis had moderate effects on his ability to complete chores, shopping, exercise, and sporting activities, and mild interference in his ability to seek recreation or travel.  No similar effects on activities of daily living were noted regarding his left foot.

Concerning the DDD of the lumbar spine, the examiner indicated the Veteran's symptoms included radiation of a shooting-type pain into the Veteran's lower left leg.  Later in the examination report, however, the examiner pointed out that an October 2010 electromyograph (EMG) concluded there was no electrophysiological evidence of a left L3-S1 radiculopathy or diffuse sensorimotor peripheral neuropathy in the left lower extremity.  And apparently based on that report, the examiner concluded there was no left L3-S1 radiculopathy or diffuse sensorimotor peripheral neuropathy in the Veteran's left lower extremity attributable to or associated with his service-connected low back disability.  The examiner did not indicate, however, whether the symptoms experienced by the Veteran in his left leg, and noted in the record to be left-sided radiculopathy in the L5-S1 distribution, were attributable to any other service-connected disability, and if so, to what degree.  

The examiner additionally indicated the Veteran suffered from symptoms of urinary urgency, urinary frequency, nocturia, erectile dysfunction, numbness and paresthesias and that these symptoms were not unrelated to his low back disability.  But the examiner did not clearly indicate whether these symptoms were caused by or a result of the Veteran's low back disability.  The examiner additionally did not describe the location or severity of the numbness and paresthesias the Veteran experiences.

Hence, in all, the examination report is inadequate for rating purposes since it failed to identify which symptoms, if any and to what degree, were specifically attributable to the plantar fasciitis of the feet and DDD of the lumbar spine, or to any other service-connected musculoskeletal disability, versus disability that is not service connected.

And as for the derivative TDIU claim, the December 2010 examiner indicated the Veteran's bilateral plantar fasciitis and lumbar spine DDD would have just a relatively mild impact on physical employment, and would not impede sedentary employment.  But the examiner did not address whether the Veteran's several other service-connected disabilities, or his service-connected disabilities as a whole, render him incapable of obtaining and maintaining substantially gainful employment versus employment, in comparison, which would only be considered nominal or marginal.


For all of these reasons, the Board finds that the December 2010 VA examination report is inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2011) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated) and Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Consequently, the AMC has not complied with the Board's September 2010 remand directives, in turn necessitating another remand of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, the Board sees that the Veteran's electronic ("Virtual VA") file contains additional relevant VA treatment records that apparently were not considered in the most recent, March 2012, supplemental statement of the case (SSOC).  Additionally, in April 2012, he submitted copies of other VA treatment records, some of which also appear to have not been considered in the March 2012 SSOC.  He has not waived his right to have the RO/AMC, as the Agency of Original Jurisdiction (AOJ), consider this additional evidence in the first instance, rather than the Board.  See 38 C.F.R §§ 20.800, 20.1304 (2011).  So this additional evidence must be addressed on remand in an additional SSOC.  See 38 C.F.R §§ 19.31, 19.37 (2011).


Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Return the claims file to the VA examiner that evaluated the Veteran's feet and spine in December 2010 for an addendum to that examination report.  If, for whatever reason, this examiner is no longer available or able to provide additional comment (a supplemental or addendum opinion), then obtain this necessary additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file.  If the new examiner believes another examination is necessary, schedule another VA examination.

The examiner should fully describe the severity of the Veteran's service-connected plantar fasciitis and low back disabilities and all manifestations specifically attributable to these disabilities versus other disabilities, including the other service-connected disabilities that also affect the Veteran's feet.  This comment is needed to avoid twice compensating him for the same symptom under the guise of different diagnoses, as this would violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.

To this end, the examiner is asked to specifically identify which particular symptoms and functional limitations are attributable to the Veteran's service-connected disabilities, which are:  1) the DDD of his lumbar spine (rated as 40-percent disabling), 2) major depressive disorder (30 percent), 3) right shoulder arthralgia (20 percent), 4) arthralgia of the right wrist (10 percent),5) bilateral pes planus (10 percent), 6) arthralgia of the left ankle (10 percent), 7) osteoarthritis of the first toes' talotarsal and tarsotarsal joints with periarticular dorsal spurs and small, retro and plantar calcaneus spurs (10 percent), and 8) bilateral plantar fasciitis (10 percent).

As for the service-connected disabilities specifically affecting the Veteran's legs and feet, if multiple 
service-connected disabilities contribute to the same symptom such as pain or functional limitation like difficulty standing, walking, etc., the examiner is asked to rank the disabilities in order of significance from major to minor contributor.

In doing so, the examiner should also specifically determine whether the Veteran experiences left lower extremity radiculopathy associated with his service-connected low back disability.  In making this determination, the examiner should reconcile the finding in the December 2010 VA examination report that the Veteran had a "shooting-type" pain radiating into his lower left leg with the seemingly contrary finding that he did not have left L3-S1 radiculopathy or diffuse sensorimotor peripheral neuropathy in his this extremity.  The examiner should also reconcile this finding with the results of the May 2008 NCV study that revealed moderate left-sided radiculopathy in the L5-S1 distribution.


The examiner is additionally asked to provide a clearer conclusion as to whether the Veteran's symptoms of urinary urgency, urinary frequency, nocturia, erectile dysfunction, numbness and paresthesias are caused by or a result of his service-connected low back disability.  The examiner should additionally describe the severity and location of the numbness and paresthesias.

As well, the examiner must provide an opinion concerning whether the Veteran is incapable of obtaining and maintaining substantially gainful employment because of the severity of his several service-connected disabilities, so considering these disabilities collectively or in combination, not just his low back disability and plantar fasciitis in isolation.

And in making this determination of whether a TDIU is resultantly warranted, the examiner is asked to comment on whether all forms of substantially gainful employment are precluded on account of the severity of these several service-connected disabilities, i.e., whether even sedentary employment is precluded (and anything other than what would be considered just marginal employment), when considering the Veteran's level of education, prior work experience and training, etc.  Conversely, his advancing age and impairment caused by disabilities that are not service connected are not to be considered.

To facilitate making these important determinations, the claims file, including a complete copy of this REMAND, must be made available to and reviewed by the examiner for the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed in the event that a new examination is warranted.

It is also essential the examiner provide a comprehensive report including discussion of the underlying medical rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

2.  Ensure the VA examiner's opinions are responsive to the directives of this remand.  If they are not, then take corrective action.  38 C.F.R. § 4.2 (2011).  See also Stegall, supra. 

3.  Then readjudicate these claims in light of the additional evidence.  If these claims remain denied, provide the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



